O’BRIEN, J.
The complaint, a demurrer to which upon the ground of no cause of action was overruled by the district court, alleged: That in 1889, when the plaintiff was twenty three and the defendant sixty seven years of age, and with a promise by defendant that upon the termination . of certain litigation a public ceremonial marriage would be celebrated, they entered into a secret marriage. That in January, 1890, the plaintiff became pregnant, and thereafter was ill, mentally distressed, and anxious for the performance of the promised marriage ceremony, which was constantly being delayed by the defendant. That on May 20, 1890, the plaintiff, at' defendant’s request, but without reading, having read to her, or comprehending the same, signed what purported to be an antenuptial contract, a *410copy of which was attached to the complaint, and whereby, in consideration of $5,000, which has never been paid, the plaintiff relinquished all her rights in the defendant’s property and estate, but that the contract was never legally delivered. The complaint further alleged the subsequent public solemnization of marriage, the birth of several children, and that for many years by mutual consent and agreement the contract was treated by the parties as rescinded and revoked, but that within the last two years the defendant has repeatedly claimed that the contract was a subsisting and valid agreement, of which his lawyer had a copy, to be asserted in case of his death. The complaint also contained allegations as to the trust and confidence .reposed in the defendant by plaintiff at the time of the execution of the instrument, and asked judgment that it be declared void and canceled.
1. The complaint states a cause of action. If, as alleged, the parties were husband and wife when the contract sought to be set aside was signed, it is void; but that, as well as the allegation that it was by mutual agreement subsequently rescinded, may.be traversed, and inasmuch as neither appears upon the face of the complaint this case is not within the line of authorities which hold that an action will •not lie to set aside an instrument a mere inspection of wdiich - establishes its invalidity. Maloney v. Finnegan, 38 Minn. 70, 35 N. W. 723; Baldwin v. Canfield, 26 Minn. 43, 1 N. W. 261, 276.
If the contract was never delivered, that may be an additional ground for declaring it of no effect; but the complaint also alleges that the defendant claims it to be a valid and subsisting contract, which must include a claim upon his part of valid delivery. If the complaint alleged a valid contract, it would then state no cause of action; but it seems false logic to say, because extrinsic facts are alleged which, if true, render an apparently valid instrument invalid, that no grounds are furnished for setting it aside.
2. The plaintiff may maintain this action now, although she .has no present right in the defendant’s property, and although the contract has never been recorded nor has the defendant affirmatively acted upon it. Courts are established, and law and equity administered, for the purposes of justice in the adjustment of differences between *411man and man. The plaintiff asserts that she is in possession of all her rights as the wife of the defendant, as those rights are secured to her by the laws of the state. The defendant, she alleges, denies that she is so situated, and bases his denial upon a certain written instrument, which she alleges is invalid. Her rights in defendant’s property are, it is true, inchoate and susceptible of change; but she has a present right to have determined the validity of an instrument .which she sufficiently alleges she was unduly influenced to execute. In addition it would seem that now, while the parties to the instrument are alive and capable of testifying fully to the facts, -is the ’appropriate time for the adjustment of this controversy.
3. The complaint alleges- acts- by defendant and circumstances which, if true, constitute undue influence, which is always a species of fraud. Graham v. Burch, 44 Minn. 33, 46 N. W. 148. In re Nelson’s Will, 39 Minn. 204, 39 N. W. 143. A characterization of those acts as fraudulent would add little to the conclusions to be •drawn from them; but the complaint does in the eleventh paragraph .allege that the defendant, in procuring her signature, “wrongfully •and fraudulently availed himself of his influence over the plaintiff.”
4. The action is not barred by the statute of limitations. In the third assignment of error counsel for defendant argue that the plaintiff has no such interest in the property of her husband, during his lifetime, as gives her the right to assail the contract. This amounts to a claim that the action is prematurely brought, and, while we hold contrary to that contention, no one will say that after the death of defendant the plaintiff, if surviving, would not be at liberty to defend against any claim made under the contract. If her right to insist on the invalidity of the instrument will not be barred at a future day, how can it be barred to-day? Baker v. Kelley, 11 Minn. 358 (480); C. Aultman & Co. v. Torrey, 55 Minn. 492, 57 N. W. 211. The statute is described as one of repose. It can never make unassailable a void instrument, although if, by virtue of such instru? ment, possession of property has actually passed, or rights have been acquired, and ,the situation continues for the necessary period, the status quo will not be disturbed. The same reasoning applies to the claim that the plaintiff has been guilty of laches.
*4125. What has already been said as to the plaintiff’s right to maintain this action at the present time disposes of the claim that she has an adequate remedy .at law. It is far from clear that- she would have an adequate remedy at lav?, if, surviving her husband, she was in the assertion of her rights confronted with the contract. Under our procedure, the differences in forms of actions being abolished, this objection to equitable relief must be clearly well taken before it will be permitted to defeat recovery. Fryberger v. Berven, 88 Minn. 311, 92 N. W. 1125.
Order affirmed.